81 F.3d 150
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Walter C. JENKINS, Plaintiff-Appellant,v.ECKERD DRUG STORE # 1038, Defendant-Appellee.

No. 95-2825.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 27, 1996.Decided:  March 28, 1996.
Walter C. Jenkins, Appellant Pro Se.
David Brian McCormack, BUIST, MOORE, SMYTHE & MCGEE, Charleston, South Carolina, for Appellee.
Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting Defendant's motion for summary judgment on his Title VII claim alleging race discrimination.   The parties consented to the jurisdiction of the magistrate judge.   We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Jenkins v. Eckerd Drug Store # 1038, No. CA-94-1209-2-2AJ (D.S.C. Sept. 7, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED